 Case 3:21-cv-00360-TJC-JBT Document 7 Filed 04/09/21 Page 1 of 1 PageID 57




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA

                                  CASE NO. 3:21-cv-00360-TJC-JBT


  ELIZABETH SCOTT,
  individually and on behalf of all
  others similarly situated,                                         CLASS ACTION

           Plaintiff,                                                JURY TRIAL DEMANDED

  v.

  SYNCHRONY FINANCIAL,

           Defendant.
                                                  /

                                     NOTICE OF SETTLEMENT

        Plaintiff Elizabeth Scott hereby notifies the Court that the parties have reached a settlement with

respect to Plaintiff’s individual claims. Plaintiff and Defendant are in the process of drafting a settlement

agreement. Plaintiff anticipates filing a notice of dismissal within ten (10) days of this notice.


Dated: April 9, 2021


                                                          Respectfully submitted,

                                                          HIRALDO P.A.

                                                  By:     /s/ Manuel S. Hiraldo
                                                          Manuel S. Hiraldo, Esq.
                                                          Florida Bar No. 30380
                                                          401 E. Las Olas Boulevard
                                                          Suite 1400
                                                          Ft. Lauderdale, Florida 33301
                                                          mhiraldo@hiraldolaw.com
                                                          (t) 954.400.4713
